Citation Nr: 1621833	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-28 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for carotid stenosis, claimed as secondary to the service-connected ischemic heart disease and/or exposure to herbicides.

6.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, claimed as secondary to the service-connected ischemic heart disease and/or exposure to herbicides.


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., Attorney
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1968 to February 1971, including a year in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there is an electronic file associated with the claims on appeal.  The Board has reviewed both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the appellant, in his VA Form 9 submitted in July 2014, stated that he did not want a Board hearing.  However, a September 2015 letter from the appellant's attorney indicated that the appellant was currently waiting for a Board hearing.  In response to a request for clarification concerning the appellant's desire for a Board hearing, the appellant's attorney sent a letter in December 2015, in which he stated that the appellant wanted a Board videoconference hearing. 

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a videoconference Board hearing in accordance with applicable procedures set out in 38 C.F.R. § 20.704.  Notify the appellant and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

2.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

3.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

